Olivee, Chief Judge:
This appeal for reappraisement is before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED,, subject to tbe approval of tbe Court, that at tbe date of exportation of tbe merchandise involved herein, metal expansion watch bands, including telescope and sports type, manufactured in and exported from Japan to tbe United States, tbe market value or tbe price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States was the invoice unit prices, net packed.
IT IS EURTHER STIPULATED AND AGREED that there was no higher foreign value for the merchandise at the date of exportation thereof as defined in Section 402 of the Tariff Act of 1930 as amended.
On the agreed facts, I hold export value, as defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for appraisement of the merchandise in question and that such statutory value therefor is the invoice unit prices, net packed.
Judgment will he rendered accordingly.